Lee, J.,
concurring:
The result reached in this cause, in my opinion, is right both in law and in equity, and I fully concur therein.
Gaddis & McLaurin, Incorporated and their predecessors in title had claimed the title to the land here involved for more than 20 years. The history thereof has been fully narrated in the majority and previous opinions. The Court is now holding that a number of the appellees by virtue of the acts of ownership of Gaddis & McLaurin, Incorporated, either had actual knowledge or the equivalent thereof, and lienee, under Section 711, Code of 1942 Recom., were barred from bringing their suit. As to the other appellees, since Gaddis & McLaurin, Incorporated, a mortgagee after condition broken, obtained the actual possession of the land and received the profits and rent therefrom, it is held that such appellees were required, under Section 718, Code of 1942 Re-*190com., to bring their suit within ten years; and having failed to do so, they also are barred.
The acts of possession of Gaddis & McLaurin, Incorporated, whether they are viewed according to Section 711 or 718, supra, were the same. The corporation was a stranger to this title just as was the case in Gardiner v. Hinton, 86 Miss. 604, 38 So. 779, followed by this Court in Peeples v. Boykin, 132 Miss. 359, 96 So. 177. It seems to me that the Court, in this case, is in fact again applying the same principle that was applied in Peeples v. Boykin, supra. If there is a difference, in my humble opinion, it is such only as may be found between tweedle-dee and tweedle-dum; and with great legal compassion, I lament that Peeples v. Boykin, supra, one of the great landmarks, has been uprooted from our jurisprudence.